DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooishi et al (Fig. 1).
Ooishi et al (Fig. 1) discloses an amplifier circuit comprising a plurality of power amplifiers (30s) connected in multiple stages and configured to amplify a high frequency input signal (input signal of 30) and to output an amplified high frequency output signal (output signal of 32), a second power supply terminal (10) configured to receive a power supply potential (IVCC) and the power supply potential (IVCC) corresponding to an amplitude level of the high frequency input signal (input signal of 30), a second internal power supply line (the connection between the line 10 and the right amplifier 30) having a first end (upper terminal of the connection between the line 10 and the right amplifier 30) electrically connected to the second power supply terminal (10), and a second end (lower terminal of the connection between the line 10 and the right amplifier 30) electrically connected to a second power amplifier (right 30 amplifier) of the plurality of power amplifiers (30s), and a first internal power supply line (the connection between the line 10 and the left amplifier 30) having a first end (upper terminal of the connection between the line 10 and the left amplifier 30) electrically connected to the second end (lower terminal of the connection between the line 10 and the right amplifier 30) of the second internal power supply line (the connection between the line 10 and the right amplifier 30) and a second end .

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-15 are allowed.

          				   Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2664